Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Turung on 4/21/22 and 4/26/22.

The application has been amended as follows: 

IN THE SPECIFICATION:
	Please amend the specification by adding the following at the  end of the section 
“BRIEF DESCRIPTION OF THE DRAWINGS”,  in other words after [0048] in the specification dated 8/13/2020.

FIG. 5 illustrates a top elevation view of a non-limiting temporary well isolation device in accordance with the present disclosure.
FIG. 6 illustrates a top view of the well isolation device of FIGS. 5 wherein the central portion is separated from the outer rim portion.
FIG. 7 illustrates a cross-sectional view of a non-limiting temporary well isolation device in accordance with the present disclosure that is located between two pipes.



IN THE CLAIMS:

1. (Currently Amended) A temporary well isolation device that can be positioned by an operator in a subterranean well, the temporary well isolation device comprises-
a) a temporary housing; said temporary housing configured to be connectable to an outer housing; said temporary housing including an interior passageway along a longitudinal axis of said temporary housing,  an internal cavity connected to said  interior passageway, and an outer surface having a connection arrangement;
 said interior passageway having a largest cross-sectional area along said longitudinal axis that is less than the average cross-sectional area along said longitudinal axis of said internal cavity

said connection arrangement configured to temporarily or releasably connect said temporary housing to the outer housing; said temporary housing is partially or fully formed of a structural material that can be degraded and/or dissolved, said structural material includes one or more of magnesium, magnesium alloy, zinc, zinc alloy, aluminum, aluminum alloy, and polymer;
b) a chemical material located in - said internal cavity  ;said chemical material includes one or more salts that can be formed into a base when exposed to flowbore or wellbore fluid, or one or more salts that can be formed into an acid when exposed to flowbore or wellbore fluid; and
c) a temporary barrier or plug member sealing said  interior passageway, and wherein said chemical material is formulated to partially or fully degrade, dissolve, and/or corrode said structural material of said temporary housing, and wherein said temporary barrier or plug member is configured to be partially or fully removed or dislodged from said temporary housing to allow fluid to flow through said  interior passageway and to contact said chemical material in said internal cavity.

9. (Currently Amended) A method of blocking fluid flow through a pipe or tool flow bore using a temporary well isolation device that can be activated or triggered by an activation/trigger mechanism, said method comprises:
providing a temporary well isolation device; said temporary well isolation device includes:
a) a temporary housing; said temporary housing configured to be connectable to an outer housing; said temporary housing including an interior passageway along a longitudinal axis of said temporary housing, an internal cavity connected to said interior passageway, and an outer surface having a connection arrangement;  said interior passageway having a largest cross-sectional area along said longitudinal axis that is less than the average cross-sectional area along said longitudinal axis of said internal cavity; said connection arrangement configured to temporarily or releasably connect said temporary housing to the outer housing; said temporary housing is partially or fully formed of a structural material 5that can be degraded and/or dissolved, said structural material includes one or more of magnesium, magnesium alloy, zinc, zinc alloy, aluminum, aluminum alloy, and polymer;
b) a chemical material located in said internal cavity; said chemical material includes one or more salts that can be formed into a base when exposed to flowbore or wellbore fluid, or one or more salts that can be formed into an acid when exposed to flowbore or wellbore fluid; and
c) a temporary barrier or plug member sealing said interior passageway, and wherein said chemical material is formulated to partially or fully degrade, dissolve, and/or corrode said structural material of said temporary housing, and wherein said temporary barrier or plug member is configured to be partially or fully removed or dislodged from said temporary housing to allow fluid to flow through said interior passageway and to contact said chemical material in said internal cavity;
depositing said temporary well isolation device within a subterranean well and flowbore to cause said temporary well isolation device to block fluid flow in said subterranean well and flowbore, and
activating or triggering said temporary well isolation device to cause corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device to once again permit fluid flow though said flowbore or wellbore.


18. (Currently Amended) A method of blocking fluid flow through a pipe using a temporary well isolation device, said method comprises:
providing said first pipe section; said first pipe section having a first internal passageway to allow for fluid flow through said first internal passageway;
providing a second pipe section; said second pipe section having a second internal passageway to allow for fluid flow through said second internal passageway;
providing a temporary well isolation device; said temporary well isolation device includes:
a) an outer housing;
b) a temporary housing; said temporary housing configured to be connectable to said outer housing; said temporary housing including an interior passageway along a longitudinal axis of said temporary housing, an internal cavity connected to said interior passageway, and an outer surface having a connection arrangement;  said interior passageway having a largest cross-sectional area along said longitudinal axis that is less than the average cross-sectional area along said longitudinal axis of said internal cavity; said connection arrangement configured to connect said temporary housing to said outer housing; said temporary housing is partially or fully formed of a structural material that can be degraded and/or dissolved, said structural material includes one or more of magnesium, magnesium alloy, zinc, zinc alloy, aluminum, aluminum alloy, and polymer; b) a chemical material located in said internal cavity; said chemical material includes one or more salts that can be formed into a base when exposed to flowbore or wellbore fluid, or one or more salts that can be formed into an acid when exposed to flowbore or wellbore fluid; and
c) a temporary barrier or plug member sealing said interior passageway; providing a seating arrangement; said seating arrangement securing said temporary well isolation device between said first and second pipe sections; said temporary well isolation device inhibiting or prevent fluid flow between said first and second internal passageways while said temporary barrier or plug member is sealing said interior passageway;
causing said temporary barrier or plug member to allow fluid flow through said interior passageway and contact said chemical material in said internal cavity to cause said chemical material to partially or fully degrade, dissolve, and/or corrode said structural material of said temporary housing; and wherein said partially or fully degrade, dissolve, and/or corrode said structural material of said temporary housing allows for fluid flow between said first and second internal passageways.

[[20]] 19. (Currently Amended) The method as defined in claim [[19]] 18, wherein said connection arrangement on said outer surface of said temporary housing includes a threaded surface that is configured to engage a threaded surface on the outer housing.

[[21]] 20. (Currently Amended)  The method as defined in claim [[20]] 19, wherein said temporary barrier or plug member is coated by a material that delays and/or induces degradation of certain parts of said temporary barrier or plug member in a certain direction and/or region on said temporary barrier or plug member.



Allowable Subject Matter
Claims 1-2, 5-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674